Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 05/31/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 21 recite the limitation "it is".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Gellatly et al. (Gellatly, US 2011/0224864 A1).

As to INDEPENDENT claim 1, Gellatly discloses a computer-implemented method for providing point of interest related notifications within a vehicle, comprising: receiving sensor data associated with an operation of the vehicle or a use of a component of the vehicle ([0018], vehicle location is identified when the navigation system is turned on); 
storing a first geo-location of the vehicle based on the sensor data, wherein at least one point of interest is determined to be located within a predetermined distance of the first geo-location of the vehicle ([0028]; the displayed POI is based on the stored geo-location of the vehicle); 
determining if a subsequent geo-location of the vehicle is within a predetermined vicinity of the at least one point of interest; and providing at least one point of interest related notification associated with the at least one point of interest if it is determined that the subsequent geo-location of the vehicle is within the predetermined vicinity of the at least one point of interest ([0068], [0071]; when the vehicle is parked at the POI, a notification is displayed). 

As to claim 2, Gellatly discloses wherein receiving sensor data includes receiving data regarding enablement of at least one ignition mode of the vehicle and disablement of at least one ignition mode of the vehicle ([0062]; the ignition status is received). 

As to claim 3, Gellatly discloses wherein receiving sensor data includes receiving data regarding opening of at least one vehicle door of the vehicle or opening of at least one vehicle window of the vehicle ([0063]; a vehicle door/window status is indicated). 

As to claim 4, Gellatly discloses wherein receiving sensor data includes receiving data regarding a speed of the vehicle, wherein the speed of the vehicle is compared to a predetermined speed threshold to determine if the speed is below the predetermined speed threshold ([0063]; the vehicle speed is determined to be less than a predetermined speed). 

As to claim 9, Gellatly discloses wherein providing the at least one point of interest related notification includes retrieving point of interest related notification data that associated with the at least one point of interest that is located within the predetermined vicinity of the subsequent geo-location of the vehicle and presenting the at least one point of interest related notification through a display unit within the vehicle ([0073]; the notification is displayed via a display screen). 

As to INDEPENDENT claim 10, see rationale addressed in the rejection of claim 1 above.

As to claim 11, see rationale addressed in the rejection of claim 2 above.

As to claim 12, see rationale addressed in the rejection of claim 3 above.

As to claim 13, see rationale addressed in the rejection of claim 4 above.

As to claim 18, see rationale addressed in the rejection of claim 9 above.

As to INDEPENDENT claim 19, see rationale addressed in the rejection of claim 1 above.

As to claim 20, see rationale addressed in the rejection of claim 9 above.

Allowable Subject Matter
Claims 5-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173